DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed March 12, 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi (JP 2009-131977).  For discussion of Takeshi, see the English Machine Translation.
Regarding claim 1, Takeshi teaches a release sheet (Abstract), comprising: a substrate (Abstract) and a release layer (Abstract), wherein the release layer comprises a crosslinked product of a resin composition (Page 1, lines 38-40) containing a polyolefin resin having a reactive functional group (Abstract; Page 1, lines 38-40) and a crosslinking agent (Page 1, lines 38-40); and a content of the polyolefin resin is from 50 to 90% by mass (25 to 91%; 10 to 300 parts by mass crosslinking agent to 100 parts by mass polyolefin resin, Page 3, lines 22-24), and a content of the crosslinking agent is from 7 to 45% by mass, relative to a total amount of the resin composition (9 to 75%; 10 to 300 parts by mass crosslinking agent to 100 parts by mass polyolefin resin, Page 3, lines 22-24).
While the reference does not specifically teach the claimed range of 50 to 90% and 7 to 45%, respectively, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness 
	Regarding claim 2, Takeshi teaches wherein the release layer is provided on the substrate (Abstract).
	Regarding claim 3, Takeshi teaches wherein the reactive functional group in the polyolefin resin is a hydroxyl group (Page 2, lines 45-48).
	Regarding claim 4, Takeshi teaches wherein the polyolefin resin has the reactive functional group on both terminals thereof (Abstract).
	Regarding claim 6, Takeshi teaches wherein a number average molecular weight of the polyolefin resin is from 1,500 to 30,000 (800 to 20,000, Page 3, lines 8-9).
While the reference does not specifically teach the claimed range of 1,500 to 30,000, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 7, Takeshi teaches wherein the crosslinking agent is a melamine compound (Page 3, lines 19-20).
Regarding claim 8, Takeshi teaches wherein the melamine compound is at least one selected from the group consisting of a methylated melamine resin, an ethylated melamine resin, a propylated melamine resin, a butylated melamine resin, a hexylated melamine resin, and an octylated melamine resin (Page 3, lines 25-26.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi (JP 2009-131977) in view of Hiramatsu (U.S. Pat. Pub. 2013/0309434).  For discussion of Takeshi, see the English Machine Translation.
Takeshi is relied upon as discussed above.
	Regarding claim 5, Takeshi teaches the polyolefin resin having a reactive functional group in the release layer is a hydroxyl-terminated polybutadiene (Abstract; Page 2, lines 45-48).
	Takeshi fails to teach wherein the polyolefin resin is a hydrogenated product of polyisoprene.
	Hiramatsu teaches a release layer composition comprising a polyolefin polyol (Abstract; Paragraph [0001]), wherein the polyolefin polyol can be a hydroxyl-terminated polybutadiene or a hydroxyl-terminated hydrogenated polyisoprene (Paragraphs [0044] and [0046]).
Hiramatsu shows that a hydroxyl-terminated polybutadiene and a hydroxyl-terminated hydrogenated polyisoprene are equivalent materials in the art as a polyolefin resin having a reactive functional groups useful in compositions for release layers.  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a hydroxyl-terminated hydrogenated polyisoprene for a hydroxyl-terminated polybutadiene.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELAINE M VAZQUEZ/Examiner, Art Unit 1788